           Case 2:19-cv-01167-JAD-BNW Document 39
                                               38 Filed 06/25/20 Page 1 of 2




1    David Krieger, Esq.
     Nevada Bar No. 9086
2    Shawn Miller, Esq.
     Nevada Bar No. 7825
3
     KRIEGER LAW GROUP, LLC
4    2850 W. Horizon Ridge Parkway
     Suite 200
5    Henderson, Nevada 89052
     Phone: (702) 848-3855
6    Email: dkrieger@kriegerlawgroup.com
     Email: smiller@kriegerlawgroup.com
7
                           IN THE UNITED STATES DISCTRICT COURT
8                               FOR THE DISTRICT OF NEVADA
9
                                      )               Case No. 2:19-cv-01167-JAD-BNW
     LAQUIETA COOKS,                  )
10                                    )
                    Plaintiff,        )
11                                    )
     v.                                               STIPULATION AND ORDER
                                      )
12                                                    DISMISSING EQUIFAX WITH
                                      )               PREJUDICE
     EQUIFAX INFORMATION SERVICES,    )
13   LLC; TRANSUNION, LLC; OCWEN LOAN )
     SERVICING,                                                ECF No. 38
                                      )
14                                    )
                    Defendants.
15
                                                 STIPULATION
16
            Plaintiff LaQuieta Cooks and Equifax Information Services, LLC hereby stipulate and
17
     agree that the above-entitled action shall be dismissed with prejudice in accordance with Fed. R.
18
     …
19
     …
20   …
21   …
22   …

23   …

24   …

25   …

26
                                                Page 1 of 2
27

28
             Case 2:19-cv-01167-JAD-BNW Document 39
                                                 38 Filed 06/25/20 Page 2 of 2




1    Civ. P. 41 (a)(2). Each party shall bear its own attorney's fees, prejudgment interest, and costs of

2    suit.

3            Dated: June 25, 2020

4

5
       By:     /s/ David Krieger, Esq.                   By:    /s/ Jeremy J. Thompson, Esq.
6              David Krieger, Esq.                              Jeremy J. Thompson, Esq.
               KRIEGER LAW GROUP, LLC                           CLARK HILL PLLC
7              2850 W. Horizon Ridge Parkway                    3800 Howard Hughes Parkway
               Suite 200                                        Suite 500
8              Henderson, Nevada 89052                          Las Vegas, NV 89169
               Attorney for Plaintiff                           Attorney for Defendant
9

10
                                                  ORDER
11

12
                                                          IT IS SO ORDERED
              Based on the remaining parties' stipulation [ECF No. 38] and good cause appearing,
      IT IS HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
13
      bear its own fees and costs. The Clerk of Court is____________________________
                                                           directed to CLOSE THIS CASE.
14                                                        UNITED STATES DISTRICT JUDGE

15                                               _________________________________
                                                           DATED: ____________________
                                                 U.S. District Judge Jennifer A. Dorsey
16                                               Dated: June 25, 2020

17

18

19

20

21

22

23

24

25

26
                                                 Page 2 of 2
27

28
